395 F.2d 744
STANDARD DREDGING CORPORATION, Appellant,v.TEXACO, INC., Appellee.
No. 25115.
United States Court of Appeals Fifth Circuit.
June 10, 1968.

Eugene J. Pitman, DeLange, Hudspeth, Pitman & Katz, Houston, Tex., for appellant.
B. D. McKinney, Joseph D. Cheavens, Houston, Tex., for appellee; Baker, Botts, Shepherd & Coates, Houston, Tex., of counsel.
Before COLEMAN and GODBOLD, Circuit Judges, and RUBIN, District Judge.
PER CURIAM:


1
The SS TEXACO MARYLAND owned by Texaco, Inc., collided in the Sabine Neches Waterway with a dredge pipeline, owned and being operated by the Libellant, Standard Dredging Corporation.  The collision was occasioned by the failure of the vessel to negotiate a clear space left open as a passageway during dredging operations.  The District Judge heard the proof and found that the collision was not the fault of either party but was unavoidably and accidentally caused by a combination of prevailing wind, tide, and river currents.  It was accordingly decreed that libellant take nothing.  Despite appellant's sincere disagreement with these findings, so earnestly urged here, we are powerless to set them aside if they are not clearly erroneous, McAllister v. United States,  348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20 (1954), Rules 1 and 52, F.R.Civ.Procedure.  Finding no real basis for such a reversal, the judgment is


2
Affirmed.